DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 17, 2022 was considered by the examiner.

Claim Rejections - 35 USC § 112(b)
Examiner withdraws the 35 USC § 112(b) rejection based upon the cancelation of the claims.
Claims 1-6, 11-13, 53, 57-65

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 13, 57-64, 66, 68-73 is/are rejected under 35 U.S.C. 103 as obvious over Lin et al. US 2020/0135724 A1) (“Lin”), in view of Lilak et al. (US 2020/0105891 A1) (“Lilak”).
Regarding claim 1, Lin teaches at least in figures 3-4, and Examiner’s annotated figure 4 below:
a pair of substantially parallel features (102a/106a) spaced from one another by an intervening space (102a/106a are spaced apart by 406); 
a conductive pipe (101b) between the features (102a/106a) and substantially parallel to the features (101b is parallel to 102a/106a); 
Regarding the limitation,
a first dielectric material being within the intervening space, under the conductive pipe, and along sidewalls of the features; and a second dielectric material within the intervening space and over the first dielectric material; the second dielectric material being over and under the conductive pipe (According to ¶ 0038 element 406 can be a single or multiple dielectric layers. ¶ 0038 also states that 406 can comprise silicon carbides. According to ¶¶ 0041-42 element 418  (418b) may comprise silicon carbide material such as silicon carbon oxide, silicon carbon nitride, etc. Further, ¶ 0042 states that one may use a combination of these materials, e.g. multiple layers. According to Applicant’s ¶ 0042 the first dielectric material 28, and the second dielectric material 30, and the third dielectric 32 may comprise the same material. Since 28, 30, and 32 can be the same material in the final product one of ordinary skill in the art would not be able to differentiate one layer from another layer. Therefore, while Applicant in figures 1-5A show the first and second dielectric layer as being different layers, in the final product it would look substantially similar to Lin’s element 406. Therefore, since Lin teaches that 406 and/or 418b can be formed of the same material and Applicant teaches that 28 and 30 can be the same material, Lin teaches the above limitation. Additionally, or alternatively, Since Lin teaches that 406 and/or 418b can be formed of multiple layers of the same or different material, and because Applicant teaches that 28 and 30 can be formed of multiple layers of the same material the prior art teaches the above limitation. For the reasons above, Lin inherently, or in the alternative obviously, teaches the above limitation. Examiner notes here that Applicant’s specification provides no criticality or unexpected results arising from the dielectric layers 28, 30, 32 being made of the same or different material. Based upon Applicant’s specification having these layers be the same material provides no functional distinction or benefit from the layers being made of different material.).




    PNG
    media_image1.png
    746
    544
    media_image1.png
    Greyscale

Lin does not teach:
In a vertical cross section, the conductive pipe comprises an oval shape.

Lin teaches:
The conductive pipe is square.

Lilak teaches at least in figure 1:
In a vertical cross section (figure 1), the conductive pipe (165/166) comprises an oval shape (¶ 0039, where the conductive pipe, or interconnect, can be square or any other desired shape such as oval).
It would have been obvious to one of ordinary skill in the art to make the conductive pipe of Lin oval rather than square as the prior art teaches that one of ordinary skill in the art could change the shape of conductive pipe to any desired shape. Thus, under MPEP 2144.04(IV)(B) the shape of the conductive pipe is a matter of choice for one of ordinary skill in the art.

Regarding claim 2, Lin teaches at least in figures 3-4:
wherein the second dielectric material (406/418b) is along sidewalls of the conductive pipe (101b).
Regarding claim 3, Lin teaches at least in figures 3-4:
comprising a third dielectric material (420; ¶ 0043, where 420 is a dielectric material, and can be silicon carbide) over the second dielectric material (406/418b).
Regarding claim 4, Lin teaches at least in figures 3-4:
wherein the second dielectric material is over the features; and comprising a planarized surface extending across the second and third dielectric materials, with the planarized surface being spaced from upper surfaces of the features by at least the second dielectric material (Based upon the analysis of claim 1, where there is no distinction between the dielectric layers 28, 30, and 32, Examiner is interpreting this claim to mean that the top of the dielectric layer(s) need to be flat, or planarized. As can be seen in Lin’s figure 4 the top of the dielectric layer (406, 418(a-c), and 420 is flat, or planarized. Therefore, Lin teaches this limitation.).
Regarding claim 5, Lin teaches at least in figures 3-4:
wherein the features comprise fins of semiconductor material (¶¶ 0017, and 23, where 102a/106b can be made of a semiconductor material), 
the fins being a first fin and a second fin (102a/106a are first and second fins); 
one of the features of said pair corresponding to the first fin, and the other of the features of said pair corresponding to the second fin (this is shown in figure 4).
Regarding claim 6, Lin teaches at least in figures 3-4:
wherein the first and second fins extend upwardly from a pillar of the semiconductor material (as Examiner understand the pillar of semiconductor material it is Applicant’s element 34. Examiner understands this pillar to be a layer of semiconductor material from which the first and second fins rise from. Lin element 404 is the pillar of semiconductor material in the prior art).
Regarding claim 13, Lin does not expressly teach:
wherein the features extend a first distance, and wherein the conductive pipe extends a second distance which is less than the first distance.

However, the length of the fins (102a/106b) versus the length of 101b is a matter of choice for one of ordinary skill in the art. It is a matter of choice because it depends upon how many finfets one wants to create using the fins 102a/106b, it depends upon where one wants to place, and how they want to place, electrical contacts to 102a/106a and 101b, it depends upon where one wants to place isolation structures (308) on fins or 101b, etc. Therefore, this limitation is a matter of choice for one of ordinary skill in the art depending upon their design requirements and the choices they make to meet said design requirements. The ability to make the features longer than the conductive pipe, and vice-versa, is well within the skill of one of ordinary skill in the art. As such it would have been obvious to one of ordinary skill in the art based upon the teachings of Lin, and the knowledge of one of ordinary skill in the art to make the claimed device. 
Regarding claims 57, Lin teaches at least in figures 3-4:
wherein the a conductive pipe (101b) comprises at least one of the following materials: palladium, metal silicide, metal carbide, metal boride, conductively-doped silicon and conductively-doped germanium (¶ 0040, where 101b comprises 412/414/416. Lin discloses platinum, ruthenium, rhodium, other suitable materials, etc. Platinum, ruthenium, and rhodium are platinum group metals. Platinum group metals include ruthenium, rhodium, palladium, osmium, iridium, and platinum. Examiner is taking official notice that one of ordinary skill in the art would 1) know that they could substitute one platinum group metal for another, and 2) a well-known and common conductive material of the platinum group used in semiconductor devices includes palladium. See An et al. US 7,148,526 B1, col. 4 at lines 46-57. Thus, it would have been obvious to one of ordinary skill in the art to substitute one known material for another known material.).
Regarding claims 58-61, Lin teaches at least in figures 3-4:
The ends of the conductive pipes can be considered the conductive post. This is because there is no dimensionality given to the conductive post. As such the conductive pipe can be the same dimensions as the conductive post. Therefore, the ends of the conductive pipe are considered conductive post.
	Regarding claims 62-64, 66, 68-69:
	Based upon the discussion in claim 1, and based upon Lin’s ¶¶ 0038, and 41-42 the first and second material may be materials which fulfil the material limitations of claims 62-64. I.e. silicon nitride, silicon oxide, silicon oxynitride, etc.
Regarding claims 70-72, Lilak teaches at least in figure 1:
Claims 70-72 are directed to the shape of the conductive post. As stated above in the analysis of claims 58-61, the conductive post are considered the end points of the conductive pipe. Lilak teaches that the conductive pipe (165/166) can be any desired shape such as square, round or oval. ¶ 0039. Further, Lilak teaches that the shape can be an hourglass shape, or can be elongated shapes. The shape of claim 70 appears to be a dumbbell type shape based upon the oval shape of claim 1 for the conductive pipe, and the rectangular shape of the post. This type of shape is allowed and appears to be contemplated by Lilak as it is a variation of the hourglass shape. Therefore, it would have been obvious to one of ordinary skill in the art as this shape would have been a matter of choice for one of ordinary skill in the art, MPEP 2144.04(IV)(B), and/or it would have been obvious to try different types of shapes as Lilak teaches that the particular shape of the conductive pipe is not significant.
Examiner notes that Applicant claims that the terminal end is a separate and discrete sturtucture, however, there is no material difference between the terminal end and the conductive pipe. Further, in the final product as shown in Applicant’s figure 1B the conductive post and the conductive pipe appear to be made of the same material. Thus, it appears Applicant is claiming the elements to be separate and distinct based solely upon how they labeled them in their own figures, and not based upon what the final product is. 
Regarding claims 73, Lin teaches at least in figures 3-4, and 5B:
wherein, in a vertical cross section, the second dielectric material surrounds and contacts an entirety of a periphery of the conductive pipe (As shown in figure 4, 406 does not surround and contact the entirety of a periphery of the conductive pipe. However, it is noted that figure 4 is just a cross-section of one portion of the pipe. If we turn to figure 5B we can see that the conductive pipe 101b extends further along a direction than what is shown in figure 4. Based upon how one of ordinary skill in the art would interpret figure 5B along with figure 4 it would have been obvious that 406 would surrounds and contacts an entirety of a periphery of the conductive pipe as it moves away from the vertical aspect of 314. This is because one of ordinary skill in the art would still want to, and need to, insulate 101b in order to protect it from other electrical contacts in an actual circuit/die. This is very similar to how electrical wires are run in a house, where the supply (hot and neutral) are individually insulated. Therefore, while not explicitly shown in figure 4, the limitation of claim 73 would have been obvious to one of ordinary skill in the art based upon the totality of the teaches of Lin, and the knowledge of one of ordinary skill in the art.

Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as obvious over Lin, in view of Lilak , in view of Cheng et al. (US 2007/0082437 A1) (“Cheng”)
Regarding claim 11, Lin does not teach:
wherein the semiconductor material comprises monocrystalline silicon.

Cheng teaches:
That semiconductor fins can be made out of monocrystalline silicon (¶¶ 0013, and 17). 
It would have been obvious to one of ordinary skill in the art that semiconductor fins, used to make finfets, can be made out of silicon as this is the most common semiconductor material used to make the transistors, and because they will have relatively uniform current density over its vertical height. ¶ 0013.


Claims 74-83

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 74-76, 81-83 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Oda et al. US 2011/0140235 A1) (“Oda”).
Regarding claim 74, Oda teaches at least in figures 1A-1B:
a pair of substantially parallel features (left and right 130) spaced from one another by an intervening space (space between left and right 130); 
a conductive pipe (124 in at least one of the middle 126/120/128) between the features and substantially parallel to the features (124 in at least of the middle 126/120/128 are between left and right 130); 
a first dielectric material (106) being within the intervening space and under the conductive pipe (106 while not directly under 124 in at least one of the middle 126/120/128 is under them, and in the intervening space), 
the first dielectric material (106) against an uppermost surface of the pair of the substantially parallel features (106 is on top left and right 130); and 
a second dielectric material (108) within the intervening space (108 is in said space).
Regarding claim 75, Oda teaches at least in figures 1A-1B:
wherein the second dielectric material (108) is against an uppermost surface of the first dielectric material (106) (this is shown in figure 1B).
Regarding claim 76, Oda teaches at least in figures 1A-1B:
wherein the conductive pipe comprises a terminal end (the end of the middle 120 in at least figure 1A), 
the terminal end contacting a separate and discrete structure comprising a conductive post (The ends of the conductive pipes can be considered the conductive post. This is because there is no dimensionality given to the conductive post. As such the conductive pipe can be the same dimensions as the conductive post. Therefore, the ends of the conductive pipe are considered conductive post).
Regarding claim 81, Oda teaches at least in figures 1A-1B:
wherein, in a vertical cross section, the first dielectric material (106) is spaced from the conductive tube (124 in at least one of the middle 126/120/128) by only the second dielectric material (108).
Regarding claim 82, Oda teaches at least in figures 1A-1B:
wherein the first dielectric material (106) contacts both of the pair of the substantially parallel features (106 contacts both the left and right 130).
Regarding claim 83, Oda teaches at least in figures 1A-1B:
wherein the first and second dielectric materials (106 and 108) are the only dielectric materials within the intervening space (106 and 108 are the only dielectric materials).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 76, 79 is/are rejected under 35 U.S.C. 103 as obvious over Oda et al. US 2011/0140235 A1) (“Oda”).
Regarding claim 76, Oda teaches at least in figures 1A-1B, and figure 9:
wherein the conductive pipe comprises a terminal end (the end of the middle 120 in at least figure 1A or figure 9), 
the terminal end (the end of 120 in figure 9) contacting a separate and discrete structure comprising a conductive post (the end of 120 in figure 9 is considered a conductive post).
Regarding claim 77, Oda teaches at least in figures 1A-1B, and figure 9:
wherein the conductive post comprises a rectangular shape (the ends in figure 9 show that that they are rectangular)
Regarding claim 79, 
wherein, in a vertical cross section, the second dielectric material surrounds and contacts an entirety of a periphery of the conductive pipe (Oda teaches the conductive pipe is completely surrounded by insulating material (102,106,108) This is functionally equivalent to Applicant’s structure, where the function of this claim is to completely insulate the conductive pipe from all surrounding electrically conductive material. Oda teaches this in at least figure 1B. Therefore, this claim is not patentably distinct from the prior art..

Claim(s) 78 is/are rejected under 35 U.S.C. 103 as obvious over Oda, in view of Henson et al. (US 2009/0090993 A1) (“Henson”).
Regarding claim 78, Oda does not clearly teach:
wherein, in a vertical cross section, the conductive post comprises a greater vertical dimension than the conductive pipe.

Henson teaches at least in figures 1T-1W:
wherein, in a vertical cross section (figures 1U and 1W), the conductive post (124A/120a/108 at the left and right end of figure 1T)) comprises a greater vertical dimension than the conductive pipe (108 in figure 1V, or the middle of 1T).
It would have been obvious that the conductive post of the conductive pipe would extend in a greater vertical direction that the conductive pipe because the vertical aspects allow one of ordinary skill in the art to use standard, ordinary, customary metal layer interconnects to connect circuits to the fuse of Oda. This is because in order for a fuse to function one needs to be able to electrically insert into a circuit. The vertical aspect, e.g. contacts, of Henson show how one could electrical connect to Oda.


Claim(s) 80 is/are rejected under 35 U.S.C. 103 as obvious over Oda, in view of Lilak.
Regarding claim 80, Oda does not teach:
In a vertical cross section, the conductive pipe comprises an oval shape.

Oda teaches:
The conductive pipe is square.

Lilak teaches at least in figure 1:
In a vertical cross section (figure 1), the conductive pipe (165/166) comprises an oval shape (¶ 0039, where the conductive pipe, or interconnect, can be square or any other desired shape such as oval).
It would have been obvious to one of ordinary skill in the art to make the conductive pipe of Lin oval rather than square as the prior art teaches that one of ordinary skill in the art could change the shape of conductive pipe to any desired shape. Thus, under MPEP 2144.04(IV)(B) the shape of the conductive pipe is a matter of choice for one of ordinary skill in the art.


Claims 84-86
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 84-86 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Oda et al. US 2011/0140235 A1) (“Oda”).
Regarding claim 84, Oda teaches at least in figures 1A-1B:
a pair of substantially parallel features (left and right 130) spaced from one another by an intervening space (space between left and right 130); 
a conductive pipe (124 in at least one of the middle 126/120/128) between the features and substantially parallel to the features (124 in at least of the middle 126/120/128 are between left and right 130);
a first dielectric (108) material being within the intervening space (space between left and right 130) and extending conformally against an uppermost surface and sidewall of the pair of the substantially parallel features (108 so conformally extends against the upper and sidewall of the left and right 130); and 
a second dielectric material (106) within the intervening space (between the left and right 130).
Regarding claim 85, Oda teaches at least in figures 1A-1B:
wherein the first dielectric material (108) comprises a periphery surface opposite the uppermost surface (as best Examiner understands this Applicant is attempting to claim a side surface of the first dielectric material or a side surface of 108) and the sidewall of the pair of the substantially parallel features (side surface of left and right 130), 
the second dielectric material (108) extending conformally along the periphery surface of the first dielectric material (108 is on the side surface of 106).
Regarding claim 86, Oda teaches at least in figures 1A-1B:
wherein the conductive pipe  (124 in at least one of the middle 126/120/128) is in the second dielectric material (124 is surrounded by, or in the middle of 106) and spaced from the periphery surface of the first dielectric material (124 is spaced by 108 by means of 106).



Response to Arguments
Applicant’s amendments to the claims have overcome the prior art rejection. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lilak.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567.  The examiner can normally be reached on Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VINCENT WALL/            Primary Examiner, Art Unit 2822